COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  JAIME LUEVANO,


                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00208-CR

AN ORIGINAL PROCEEDING
		IN MANDAMUS




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


	Relator, Jaime Luevano, requests this Court issue a writ of mandamus ordering the El Paso
District Attorney, El Paso District Clerk, El Paso County Clerk, and other El Paso officials to:  (1)
transfer his pending lawsuits for "special proceedings;" (2) appoint an attorney of his choice; and
(3) grant a "motion for special procedures" so that he may view court proceedings via closed circuit
television. He also requests that two of this Court's Justices be disqualified from considering the
writ.  
	This Court has the authority to issue a writ of mandamus in two instances:  (1) when
necessary to enforce the court's jurisdiction or (2) against a judge of a district or county court in the
court of appeals district; or a judge of a district court acting as a magistrate at a court of inquiry in
the court of appeals district.  See Tex.Gov't Code Ann. § 22.221 (a) & (b)(Vernon 2004).  Luevano
is seeking a writ of mandamus against the El Paso District Attorney, El Paso District Clerk, El Paso
County Clerk, and other El Paso officials.  Because this Court does not have authority to grant a writ
of mandamus against these officials, we dismiss Luevano's petition for writ of mandamus for lack
of jurisdiction.

June 26, 2008						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)